—Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County (Rotker, J.), imposed November 4, 1992.
Ordered that the sentence is affirmed.
The defendant’s waiver of his right to appeal should not be enforced with respect to the enhanced sentence that the defendant received as a consequence of his failure to appear for sentencing following his plea of guilty (see, People v Mojica, 197 AD2d 642; People v Prescott, 196 AD2d 599). We find the sentence that was imposed is not unduly harsh or excessive under the circumstances of this case (see, People v Delgado, 80 NY2d 780; People v Suitte, 90 AD2d 80. Mangano, P. J., Balletta, Ritter, Santucci and Goldstein, JJ., concur.